Citation Nr: 0122412	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for cardiomyopathy.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from May 1951 to April 1954, 
and from February 1962 to September 1979.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  In connection with her appeal the 
veteran testified at a hearing at the RO before the 
undersigned in March 2001; a transcript of the hearing is 
associated with the claims file.

The matter of whether new and material evidence has been 
received to warrant reopening a claim of entitlement to 
service connection for a depressive disorder is addressed in 
the remand that follows the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in May 1998, the 
RO denied service connection for cardiomyopathy .

2.  The evidence submitted subsequent to the May 1998 RO 
decision is cumulative or redundant or is not by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.



CONCLUSION OF LAW

No new and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
cardiomyopathy.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as heart disease, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Finality and reopening claims

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.


Analysis

In November 1997, the RO received the veteran's informal 
application for service connection for a heart disorder.  She 
argued that cardiac problems had started during active 
service and that she had received treatment for such therein.

In an unappealed decision dated in May 1998, the RO denied 
service connection for cardiomyopathy.  The RO considered 
service medical records, a report of VA examination in April 
1980, VA outpatient records dated from December 1996 to May 
1997, and a report of VA examination dated in December 1997.  
The RO noted service medical record notation of complaints of 
shortness of breath, the possibility of hypertension, and 
test results showing no evidence of coronary disease.  The RO 
noted that there was no evidence of heart disease at the time 
of VA examination in 1980 and that the record contained no 
medical evidence of a relationship between cardiomyopathy 
diagnosed years later and the veteran's period of service.

The evidence subsequently added to the record includes copies 
of service medical records and proofs of service periods, 
which are duplicates of evidence previously or record.  They 
are not new.  

Although the statement offered by the veteran in August 1999 
and her March 2001 hearing testimony are newly received, such 
are merely cumulative and repetitive of arguments considered 
and rejected by the RO in May 1998.  In essence, in her 
statement and testimony, the veteran set out her medical 
history in-service and post-service.  This recounting is not 
new insofar as the RO considered the actual medical records 
documenting such history in May 1998.  Godwin v. Derwinski, 
1 Vet. App. 419, 424 (1991).  If the evidence is found not to 
be "new," the analysis ends there; its materiality is not 
relevant.  Smith v. West, 12 Vet. App. 312 (1999).

In connection with her March 2001 hearing, the veteran 
additionally argued that her in-service complaints had not 
been taken seriously.  She cited medical treatise evidence 
that cardiac problems in women could not be identified absent 
catheterization and that no such testing had been conducted.  
The veteran stated also that her post-service physicians had 
indicated her cardiac problem would only have been identified 
in service based on catheterization.  

Here the Board emphasizes that the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge that would render her opinions on medical diagnoses 
or causation competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Court, in Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), extended the principal of Grottveit v. 
Brown, 5 Vet. App. 91 (1993), to hold that lay assertions of 
medical diagnosis or causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  The veteran's 
assertions, in and of themselves, are therefore insufficient 
to reopen her claim.  

During her hearing the veteran expressed a belief that she 
could obtain supporting statements from medical 
professionals.  Thus, after the hearing the veteran was 
afforded a 60-day period in which to submit evidence from any 
physicians relevant to a relationship between cardiomyopathy 
diagnosed post service and her in-service symptoms.  No 
further evidence was submitted.  The veteran's own account of 
what her physicians might have said or believe to be 
medically indicated, "...filtered as it (is) through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

Also received since the May 1998 decision are reports of VA 
examination conducted in December 1999 pertinent to non-
cardiac disabilities.  Although new, such are material only 
to the existence and etiology of hearing loss and tinnitus, 
and not to the veteran's claimed cardiac disability.  Such 
reports contain no opinion as to the etiology of currently 
manifested cardiomyopathy.  Therefore, they are not 
sufficient to reopen the claim.

In short, the only evidence received subsequent to the RO's 
May 1998 denial of service connection for cardiomyopathy are 
duplicate copies of service records, unrelated medical 
evidence and statements made by the veteran.  The former 
evidence is not new or material to the matter and hand, and, 
the latter, is in part duplicative, and in any case not 
competent, to establish the requisite medical nexus missing 
in this case.  As such, there is no new and material evidence 
to reopen the claim.  38 C.F.R. § 3.156(a).

Finally, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
liberalizing provisions of the VCAA are applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received long before that date.

With respect to the duty to notify and duty to assist 
provisions of the VCAA and the regulations implementing those 
provisions, the Board notes that the RO did consider the 
veteran's claim to reopen under the VCAA and determined that 
no further action was required to comply with the VCAA.  
Although the final rule implementing the VCAA was not 
published until after the RO's most recent consideration of 
the veteran's claim to reopen, the Board is satisfied that no 
further action is required to comply with the VCAA and the 
implementing regulations and that there is no prejudice to 
the veteran as a result of the Board deciding the claim to 
reopen without first affording the RO an opportunity to 
consider the claim to reopen in light of the implementing 
regulations.  

In this regard the Board notes that the record reflects that 
the veteran has been informed of the requirements for 
reopening her claim of entitlement to service connection for 
cardiomyopathy.  The RO has informed the veteran by its 
letters, the statement of the case, and supplemental 
statements of the case of the evidence needed to substantiate 
her claim to reopen and has advised her of the evidence it 
has obtained and considered.  Also, at the hearing before the 
undersigned, the veteran was specifically advised of the type 
of evidence necessary to support her claim to reopen.  She 
was thereafter afforded additional time in which to provide 
such evidence.  She neither submitted additional evidence nor 
identified additional evidence which she desired VA to obtain 
on her behalf.  




ORDER

No new and material evidence having been received, reopening 
of the claim of entitlement to service connection for 
cardiomyopathy is denied.


REMAND

At the time of her March 2001 hearing the veteran identified 
VA psychiatric treatment, to include for depression, up until 
at least November 1999.  The current record contains 
outpatient records only up until 1997.  In this case, the 
veteran has identified that her VA physician told her she was 
prone to depression.  The Court has held that VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of 
the claims file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, 
the VCAA and the implementing regulations are applicable to 
this claim to reopen as well.  

Accordingly, the issue of whether new and material evidence 
has been received to warrant reopening of a claim of 
entitlement to service connection for a depressive disorder 
is REMANDED to the RO for the following:

1.  The RO should obtain all pertinent 
records of VA treatment or 
hospitalization for depression/a 
depressive disorder, specifically 
treatment identified by the veteran at 
the time of her March 2001 hearing.  If 
the RO is unsuccessful in obtaining such 
records, it should so inform the veteran 
and her representative and request them 
to provide copies of such records. 

2.  The RO should undertake any other 
actions it deems to be required to comply 
with the VCAA and the applicable 
implementing regulations.

3.  The RO should then readjudicate the 
issue of whether new and material 
evidence has been received to reopen the 
claim of entitlement to service 
connection for a depressive disorder.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
she and her representative should be 
furnished a supplemental statement of the 
case and given an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

